


110 HR 6811 IH: Duncan Plaza Homeless Disaster Relief

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6811
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for building homeless shelters in areas warranting assistance due to
		  Presidentially declared disasters.
	
	
		1.Short titleThis Act may be cited as the
			 Duncan Plaza Homeless Disaster Relief
			 Act of 2008.
		2.No-income housing
			 credits for area warranting assistance due to Presidentially declared
			 disasters
			(a)In
			 generalSubchapter Y of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to short-term regional
			 benefits) is amended by adding at the end the following new section:
				
					IIITax benefits for
				areas warranting assistance due to Presidentially declared disasters
						
							Sec. 1400U. No-income housing credits for area warranting
				  assistance due to Presidentially declared disasters.
						
						1400U.No-income
				housing credits for area warranting assistance due to Presidentially declared
				disasters
							(a)In
				generalIn the case of a
				building—
								(1)located within an area determined by the
				President to warrant individual or individual and public assistance from the
				Federal Government under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act, and
								(2)placed in service
				during the 5-year period beginning on the date of such determination,
								section
				42 shall be applied with the modifications set forth in subsection (b).(b)ModificationsFor purposes of subsection (a), section 42
				shall be applied as follows:
								(1)Homeless
				shelters treated as qualified low-income building
									(A)In
				generalThe term qualified low-income housing
				project shall include any project, if elected by the taxpayer, for a
				shelter which is used to provide temporary living accommodations for homeless
				individuals (within the meaning of section 103 of the Stewart B. McKinney
				Homeless Assistance Act (42 U.S.C. 11302)).
									(B)Election
				irrevocableAny election under this paragraph, once made, shall
				be irrevocable. For purposes of this paragraph, any property shall not be
				treated as failing to be such a shelter merely because part of the building in
				which such property is located is used for purposes other than as such a
				shelter.
									(2)Qualified
				basisIn the case of a
				qualified low-income building with respect to which an election has been made
				under paragraph (1)—
									(A)the qualified
				basis of such building for any taxable year shall be increased by so much of
				the eligible basis of such building as is used throughout the year as such a
				shelter, and
									(B)subparagraph (E)
				of section 42(c)(1) (relating to qualified basis to include portion of building
				used to provide supportive services for homeless) shall not apply.
									(3)Treated as
				residential rental property in determining adjusted basisA
				qualified low-income building described in paragraph (2) shall be treated as
				residential rental property for purposes of section
				42(d)(4)(A).
								.
			(b)Clerical
			 amendmentThe table of parts for subchapter Y of chapter 1 of
			 such Code is amended by inserting after the item relating to part II the
			 following new item:
				
					
						Part III. Tax benefits for areas warranting
				assistance due to Presidentially declared
				disasters.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to buildings
			 placed in service after the date of the enactment of this Act.
			
